DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/908,981 filed on June 23, 2020 in which claims 1-18 are presented for examination.

Status of Claims

Claims 1-18 are pending, of which claims 1, and 16-18 are in independent form. Claims 1-18 are rejected under 35 U.S.C. 102(a)(1). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mak (US 2017/0197111 A1).

Regarding claim 1, Mak teaches a property search system comprising: a reception unit configured to receive a property search request for a trainee who has performed training to restore or maintain his/her physical ability (i.e., each of the one or more physical activities may be related to a physical exercise and/or a sport. One or more sensors may be deployed in order to sense motion and orientation data (hereinafter referred as “sensor data” or “data” interchangeably) associated to the one or more physical activities executed by the user. In one example, the one or more sensors may be Inertial measurement unit (IMU) sensors (e.g. accelerometer, gyroscope, and magnetometer etc.) present within a handheld device (e.g. a smartphone) of the user or a wearable device (e.g. a smart garment, a smart glass and a smartwatch etc.) associated with the user; [0018]).
	Mak teaches an acquisition unit configured to acquire physical ability information of the trainee (i.e., the sensor data may be compared with a plurality of predefined motion patterns in order identify a matched pattern corresponding to the sensor data associated to the one or more physical activities executed by the user. In one aspect, each pre-defined motion pattern comprises a first reference threshold value and a second reference threshold value. It must be understood that the first reference threshold value and the second reference threshold value may indicate a baseline level and a minimum passing level, respectively, required for the successful execution of the one or more physical activities. It is to be noted that the baseline level and the minimum passing level for each physical activity may be predefined based upon analysis of historical sensor data captured pertaining to a plurality of users; [0019]).
	Mak teaches a specification unit configured to specify, for each of a plurality of property candidates corresponding to the property search request, a location condition corresponding to the physical ability information by using a barrier-free map information (i.e.,  the knowledge base may comprise a predefined mapping of the fuzzified data with historical data captured from the one or more sensors, wherein the historical data is associated to a plurality of users categorized into a plurality of groups. The plurality of users is categorized into the plurality of groups based upon age, Body-Mass Index (BMI), physical ability, location and a combination thereof; [0022]).
	Mak teaches an output unit configured to output a search result of the property candidates according to the specified location condition (i.e., the knowledge base may further comprise a predefined mapping of the fuzzified data to a predefined output, the said predefined output indicating the performance of the users in executing the one or more physical activities; [0024]).

Regarding claim 2, Mak teaches a first storage unit configured to store first definition information defining a barrier- free tolerance according to the physical ability, wherein
the specification unit specifies the barrier-free tolerance of the trainee from the acquired physical ability information based on the first definition information, and the specification unit specifies, for each of the plurality of property candidates, the location condition by using the barrier-free map information so as to satisfy the specified barrier-free tolerance (i.e., It must be understood that the performance of the user in executing the physical activity may be appropriately determined based upon user's input (initial state) and the sensor's analysis. In addition to the calibration methodology described above, the users may be divided into groups based on the difference of BMI (body mass index), age, location, intensity level or physical ability, etc. which may be entered by the users in form of users' input. Therefore, the data processing module 306 may establish a preliminary range of tolerance of physical training during the initial state. In one example, the range of tolerance of the leg angle for the squat's correct position is dependent on the intensity level of performing the squat. The higher the intensity level, the smaller the tolerance is allowed; [0045]).

Regarding claim 3, Mak teaches wherein the property search request includes a designation of a nearby facility in the vicinity of the property candidates, the specification unit specifies, from among walking routes between each of the plurality of property candidates and the nearby facility in the barrier-free map information, a walking route that satisfies the specified barrier-free tolerance as a walking route along which the trainee can walk, and the specification unit specifies the location condition based on the specified walking route (i.e., considering the different body shapes and different skill/intensity level of the users in executing the same sports/exercises, the output indicated to the user may not be accurate. For example, even though two users are performing the same sports, the users' different body shapes and performances will result in various limb angles and acceleration data, etc. Specifically, it must be noted that though the above calibration technique determines the performance of the physical activity based upon the threshold values (e.g. baseline value and minimum passing level value), however, the above calibration technique may be chaotic in analyzing borderline scenarios wherein it is difficult to determine whether or not the particular activity, based on the threshold values, is performed correctly/incorrectly. Thus, the system need to identify tolerance level with respect to the baseline and the minimum passing levels pertaining to different physical activities such that the performance of the user is determined accurately. Therefore, in order to improve the accuracy of the output, the data processing module 306 may employ fuzzification technique explained in details as below. The purpose of implementing the fuzzification technique is to fuzzify the sensor data (especially in case of borderline scenarios) in order to increase the range of tolerance for the performance results while monitoring motion and orientation pattern of the users; [0044]).

Regarding claim 4, Mak teaches wherein the barrier-free map information includes an attribute of the walking route, and the specification unit specifies, from among the walking routes between each of the plurality of property candidates and the nearby facility, a walking route whose attribute satisfies the specified barrier-free tolerance as the walking route along which the trainee can walk (i.e., The knowledge base 310 may comprise a predefined mapping of the fuzzified data into a predefined output (i.e. a conversion scale). The knowledge base 310 further comprises a weighting factor for each sensor and a comprehensive coefficient. It is to be noted herein that the knowledge base 310 is built and further updated based on analysis of the multiple users' training data and results thereof and cross-referencing the user's data within the groups; [0049]).

Regarding claim 5, Mak teaches wherein the property search request includes a designation of a nearby facility in the vicinity of the property candidates, the specification unit specifies a walking route between each of the plurality of property candidates and the nearby facility in the barrier-free map information based on the physical ability information, the walking route being a route along which the trainee can walk, and the specification unit specifies the location condition based on the specified walking route (i.e., Referring to FIG. 5 is a flow diagram the working of the data processing module 306 in implementing the fuzzification technique in order to determine the performance of the user, in accordance with an embodiment of the present application. The fuzzification technique may be implemented based upon analysis of historical data captured pertaining to a plurality of users. As shown in FIG. 5, at block 501, the historical data comprising at least the motion and orientation data) associated to the physical activities executed by the users may be captured by the data capturing module 305 of the system 101. At block 502, the data processing module 306 may process the data and divide the users into groups based upon the calibrations and the user's input such as age, location and physical ability/intensity level of the user. The initial position may be defined as the baseline level which may vary with the difference in nature of sports; [0046]).

Regarding claim 6, Mak teaches wherein the specification unit calculates, for the specified walking route, a time required for the trainee to move along the specified walking route according to the physical ability information, and specifies the calculated required time as the location condition (i.e., It is to be noted that the different sensors have different weighting factor which is determined based on at least the location of the sensor and the nature of the sport. In the same PLANK example as discussed above, since the primary sensor is of more significance, the weighting factor of the primary sensor is higher than the secondary sensor. In this example, consider the weighting factor of the primary sensor is 70% and the remaining four sensors is collectively 30%; [0054]).

Regarding claim 7, Mak teaches a search unit configured to transmit at least a part of the property search request to a property search server and receive the plurality of property candidates from the property search server, wherein the specification unit specifies the location condition for each of the plurality of retrieved property candidates (i.e., At block 502, the data processing module 306 may process the data and divide the users into groups based upon the calibrations and the user's input such as age, location and physical ability/intensity level of the user. The initial position may be defined as the baseline level which may vary with the difference in nature of sports; [0046]).

Regarding claim 8, Mak teaches wherein the search unit generates, from the at least the part of the property search request, a plurality of individual property search requests each of which corresponds to a respective one of two or more property search servers, and transmits, to each of the property search servers, its corresponding individual property search request, and the specification unit may make the plurality of property candidates by combining search results received from the property search servers (i.e., Now, during the training event, if the data achieved is beyond the baseline, the sensor may record the data. The data capturing module 305 may capture the data recorded during the training event and transmit the data to the system 101 (acting as a cloud server). In one example, for the physical training such as deep squat, the maximum degree of joint angle that users perform would illustrate a curve similar to normal distribution; [0047]).

Regarding claim 9, Mak teaches a charging unit configured to, when a contract is made with a trainee side including the trainee for a property candidate included in the output search result, charge the property search server that has retrieved the property candidate for which the
contract has been made (i.e., In one embodiment, the knowledge base 310 may comprise a plurality of rules indicating the performance results of the physical activities being performed, wherein the plurality of rules is derived based on historical data and expert information received from multiple experts in the physical activities of respective sports and/or exercises. In one example, the knowledge base 310 may comprise a rule derived based on expert information received from a sport coach, wherein the rule indicates whether or not a particular motion and/or orientation associated to a particular sport is performed correctly by the user. The rules may be linked with respect to the sensor data (in form of waveform as described above) captured via sensors 105 in order to determine whether or not the activities being performed by the users is correct/incorrect based upon analysis of the sensor data and the rules; [0048]).

Regarding claim 10, Mak teaches a registration unit configured to, when a contract is made with a trainee side including the trainee for a property candidate included in the output search result, associate the property candidate for which the contract has been made with the acquired physical ability information and store them in a history storage device, wherein the specification unit specifies the location condition by further taking information stored in the history storage device into consideration (i.e., the data processing module 306 may process the data and divide the users into groups based upon the calibrations and the user's input such as age, location and physical ability/intensity level of the user. The initial position may be defined as the baseline level which may vary with the difference in nature of sports; [0046]).

Regarding claim 11, Mak teaches a first updating unit configured to collect data through a network, extract an attribute of a sidewalk from the collected data, and update the barrier-free map information, the data being data that is acquired when an IoT (Internet of Things) device is
being moved (i.e., The fuzzification rules enables in converting the actual sensor data, captured via the sensors 105, into fuzzified data, whereas the de-fuzzification rules enables obtaining the de-fuzzified data indicative of the correct/incorrect performance of the physical activities by the users. In some embodiments, the fuzzification rules and the de-fuzzification rules are derived and continuously updated based upon analysis of the historical sensor data and expert information received from the expertise/skilled personals in the respective sports/exercises for which the physical activities of the user are being monitored; [0049]).

Regarding claim 12, Mak teaches a second updating unit configured to collect contribute information about sidewalks through a network, extract a condition of the sidewalk from the collected contribution information, and update the barrier-free map information (i.e., The knowledge base 310 may comprise details of conversion of the actual data into fuzzified data. The knowledge base 310 may comprise a predefined mapping of the fuzzified data into a predefined output (i.e. a conversion scale). The knowledge base 310 further comprises a weighting factor for each sensor and a comprehensive coefficient. It is to be noted herein that the knowledge base 310 is built and further updated based on analysis of the multiple users' training data and results thereof and cross-referencing the user's data within the groups. The knowledge base 310 along with the parameters, the matching list, the weighting factor and the comprehensive coefficient may be updated after a predefined time interval based upon addition of new training data and the results observed therefor. The knowledge base 310 may further be utilized for implementing the fuzzification technique in order to determine the performance of real time training data captured from the user; [0049]).

Regarding claim 13, Mak teaches wherein the reception unit further receives a request for an action as the trainee moves from a target property to a predetermined point, and the specification unit specifies the location condition so as to satisfy the request for the action (i.e., As shown in FIG. 5, at block 504, the data processing module 306 may receive the real-time sensor data during training from the sensors 105 via the data capturing module 305. At block 505, the real-time sensor data may be converted into fuzzified data using the knowledge base 310. FIG. 6 illustrates a graph depicting the conversion of the leg angle (in degrees) into the fuzzified data having value within a range of 0-1. The graph is similar to a normal distribution curve; [0050]).

Regarding claim 14, Mak teaches a second storage unit configured to store second definition information defining barrier-free equipment information according to the physical ability, wherein the specification unit specifies the barrier-free equipment information from the acquired physical ability information based on the second definition information, and specifies property candidates each of which includes the barrier-free equipment information from among the plurality of property candidates, and the output unit may output a search result of the property candidate from among the specified property candidates according to the specified location condition (i.e., the comprehensive evaluation of the user is based on the fuzzified data, the weighting factor of each sensor and the comprehensive coefficient. It is to be noted that the different sensors have different weighting factor which is determined based on at least the location of the sensor and the nature of the sport. In the same PLANK example as discussed above, since the primary sensor is of more significance, the weighting factor of the primary sensor is higher than the secondary sensor; [0054]).

Regarding claim 15, Mak teaches wherein the physical ability information includes information about a harness used by the trainee (i.e., e output indication module 307 may indicate the performance of the user in executing the physical activity via a notification alert on the user device 103; [0056]).

Regarding claims 16-18. Claims 16-18 are essentially the same as claims 1-15 above and rejected for the same reasons as applied hereinabove.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        8/27/2022